       Case 2:19-cv-00240-AKK Document 11 Filed 01/21/20 Page 1 of 3                     FILED
                                                                                2020 Jan-21 AM 09:40
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA

                    UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF ALABAMA


                              )
UNITED STATES OF AMERICA, and )
the JEFFERSON COUNTY BOARD )
OF HEALTH,                    )
                              )
                              )
           Plaintiffs,        )
                              ) Civil Action No. 2:19-cv-00240-AKK
                              )
      v.                      )
                              )
DRUMMOND COMPANY, INC.        )
d/b/a ABC COKE                )
                              )
           Defendant.         )




   AMENDMENT TO JEFFERSON COUNTY BOARD OF HEALTH’S
        NOTICE OF JOINDER IN THE UNITED STATES’
          MOTION TO ENTER CONSENT DECREE



      COMES NOW the Jefferson County Board of Health (“JCBH”) and hereby

amends its Response to Public Comments, which are attached as Exhibit A to

JCBH’s Joinder (Doc. 8).

      1. JCBH amends the summary of the public comment identified in Section

         V (on page 4 of its Response to Public Comments) to read as follows:

            Comment: Some commenters argue that JCDH should not receive
                                       1
       Case 2:19-cv-00240-AKK Document 11 Filed 01/21/20 Page 2 of 3



           its portion of the civil penalty and such funds should be
           distributed to a trust to be administered by Gasp and community
           members.

     2. Except as stated above, the Joinder (and exhibits) remain unchanged.




                       Respectfully Submitted,


                        /s/ Wade C. Merritt
                       DAVID S. MAXEY (Ala. Bar No. ASB-5361-X83D)
                       WADE C. MERRITT (Ala. Bar No. ASB-9485-A49M)
                       Attorneys for the Jefferson County Board of Health


OF COUNSEL:

SPAIN & GILLON, LLC
505 20th Street North
Suite 1200
Birmingham, AL 35203
(205) 328-4100
DMaxey@Spain-Gillon.com
WMerritt@Spain-Gillon.com




                                       2
        Case 2:19-cv-00240-AKK Document 11 Filed 01/21/20 Page 3 of 3



                         CERTIFICATE OF SERVICE

       I hereby certify that on the 21st day of January, 2020, the foregoing
Amendment was filed with the Clerk of the Court using the CM/ECF system which
will send notice of such filing to counsel of record for all parties as listed below:

For Co-Plaintiff United States of America:
Andrew W. Ingersoll, andrew.ingersoll@usdoj.gov
Robert W. Caplan, caplan.robert@epa.gov

For Defendant Drummond Company, Inc.:
Richard E. Davis, Rdavis@starneslaw.com
Robert B. McKinstry, Bobby@robertbmckinstryjr.com


                                                /s/ Wade C. Merritt
                                             Of Counsel




                                         3
